Citation Nr: 1602567	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  13-25 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypercholesterolemia.  

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.

4.  Entitlement to service connection for lumbar spondylosis.

5.  Entitlement to service connection for neuralgia, to include as due to an undiagnosed illness.

6.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for tinea pedis, currently evaluated as 10 percent disabling.

9.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to an effective date earlier than October 20, 2009 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to November 1992.

This matter comes before the Board of Veterans'' Appeals (Board) from rating decisions of the Department of Veterans Affairs Regional Offices (RO) in Philadelphia, Pennsylvania and Montgomery, Alabama.  

In May 1994, the Philadelphia RO denied increased ratings for a right shoulder disability, tinea pedis, and lumbar strain.  The Veteran perfected an appeal with respect to these issues in February 1995.  The Veteran's claims file was subsequently transferred to the Montgomery RO.

In rating decisions of March 2011 and November 2011, the Montgomery RO denied service connection for a left shoulder disability, high cholesterol, neuralgia, sinusitis, and lumbar spondylosis; continued the 10 percent evaluation for the right shoulder disability; and granted service connection for PTSD, assigning a 10 percent evaluation, effective October 20, 2009.  The Veteran perfected an appeal with respect to these issues. 

The Board observes that sinusitis was denied in a September 1993 rating decision, which the Veteran did not appeal. Thus, the issue has been characterized as a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.156.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of his hearing has been associated with the record.

The issues of entitlement to service connection for a left shoulder disability, neuralgia, lumbar spondylosis; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis; and higher evaluations for a right shoulder disability, lumbar strain, tinea pedis, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his October 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal is requested with respect to the claims of entitlement to service connection for high cholesterol and an earlier effective date for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the claims of entitlement to service connection for high cholesterol and an earlier effective date for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claims of entitlement to service connection for high cholesterol and an earlier effective date for the grant of service connection for PTSD, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and it is dismissed.


ORDER

The claim of entitlement to service connection for hypercholesterolemia is dismissed.

The claim of entitlement to an effective date earlier than October 20, 2009 for the grant of service connection for PTSD is dismissed.



REMAND

New and Material Evidence - Sinusitis

Review of the record reveals that service connection was denied for sinusitis in a September 1993 rating decision.  The Veteran subsequently filed a petition to reopen his claim in October 2009.  While he was provided notice of the evidence and information necessary to reopen his claim in January 2010, subsequent adjudication of his petition to reopen did not include a discussion of whether new and material evidence had been received; rather the AOJ addressed only the merits of this claim.  The Board therefore concludes that this issue is not ripe for appellate consideration, and that remand is necessary to allow the AOJ to first address whether reopening of the claim is in order prior to addressing the merits of the claim.  

Shoulders

The Veteran seeks a higher evaluation for his service-connected right shoulder disability, and service connection for a left shoulder disability, which he maintains is related to the right shoulder disability.  

During his October 2015 hearing, the Veteran indicated that his right shoulder disability had worsened since his most recent examination in October 2011.  In light of the Veteran's report of worsening, and the fact that he has not been examined for more than four years, the Board concludes that a current examination is warranted.  

With regard to the claimed left shoulder disability, the Veteran argued during his October 2015 hearing that this disability is secondary to his right shoulder disability.  He pointed out that the October 2011 examiner did not render an opinion with respect to whether this claimed disability was caused or aggravated by the service-connected right shoulder disability.  The Board observes that the October 2011 examination report does not contain an opinion regarding whether the claimed left shoulder disability was caused or aggravated by the service-connected right shoulder disability; an opinion should be obtained.    

Lumbar Spine - to Include Service Connection for Spondylosis and Neuralgia

Regarding the Veteran's service-connected lumbar strain, he testified in October 2015 that this disability had worsened since he was last examined in June 2010.  An examination is necessary to determine the current severity of this disability.  

The Veteran also seeks service connection for spondylosis.  While there is medical evidence showing a diagnosis, the evidence is not clear as to whether this finding is related to service or the service-connected lumbar strain, and should be considered in the evaluation of that disability.  The current examination should address this question.

Finally, the Veteran seeks service connection for a disability he has described as neuralgia pains.  He has variously stated his belief that this pain is related to his service-connected lumbar spine disability or to an undiagnosed illness pursuant to 39 C.F.R. § 3.317.  The evidence of record is not adequate to allow the Board to make a determination on this issue. Thus, a VA examination is necessary to determine the nature and extent of any neurological symptoms, and to determine whether they are related to the service-connected lumbar spine disability or to service.  

Tinea Pedis

During his October 2015 hearing, the Veteran described the symptoms associated with his tinea pedis and stated that it had worsened.  The Board notes that a VA skin examination has not been conducted since September 1999.  A current examination is necessary to determine the extent and severity of this disability.

PTSD

Finally, the Veteran seeks a higher initial evaluation for his PTSD.  He described his symptoms during his October 2015 hearing, and suggested that this disability had worsened since he was last examined in January 2011.  In light of his allegations of worsening since the 2011 examination, the Board concludes that a current examination is warranted.

In light of the above discussion, the Board concludes that additional action is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate with the record.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed left shoulder disability and lumbar spondylosis; and the severity of his right shoulder and lumbar spine disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the claims file, the examiner should address the following:

Left Shoulder:  Provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any currently present left shoulder disability is related to any disease or injury in service, or was caused or aggravated by the Veteran's service-connected right shoulder disability.

Lumbar Spondylosis:  Provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any currently present lumbar spondylosis is related to any disease or injury in service, or was caused or aggravated by the Veteran's service-connected lumbar strain.

Right Shoulder and Lumbar Strain:  The examiner must conduct range of motion testing of the right shoulder and thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 

The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the orthopedic examiner must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed neuralgia pains.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's neurological system, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

With regard to any neurological symptom that is not attributable to a diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.

If the Veteran's reported neurological symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service, or to a service connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently manifesting neurological symptoms, and alternatively the exposure to various hazards in Southwest Asia.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

4.  Schedule the Veteran for a VA skin examination to determine the severity of his tinea pedis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence of all scars or disfigurement associated with tinea pedis.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

6.  Review the resulting examination reports to ensure that they comply with the Board's remand directives.  

7.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal (to include the Veteran's petition to reopen his claim of entitlement to service connection for sinusitis), with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


